Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 05/09/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent No. US 9824216 B1 to Khalid et al. which shows a susceptible environment detection system; United States Patent Application Publication No. US 20190042734 A1 to Kounavis et al. which shows methods and arrangements for implicit integrity; and United States Patent Application Publication No. US 20130125199 A1 to Novak et al. which shows testing access policies, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “introducing a probing logic into a software target, actively testing the access control policy of the software target using the probing logic, and determining whether an intrusion in the software target has occurred based on monitored side effects, wherein the probing logic is to execute at least one operation that is forbidden by the access control policy, and to create at least one predetermined observable side effect based on the successful execution of the operation”; claim 8: “a monitor having a monitoring policy, and a probing logic to actively test the access control policy, wherein the probing logic is introduced into the software target, wherein the probing logic is to execute at least one operation that is forbidden by the access control policy, and to create at least one predetermined observable side effect based on the successful execution of the operation, and wherein the system is to determine whether an intrusion in the software target has occurred based on monitored side effects”; claim 15: “introduce a probing logic into a software target, and determine whether an access control policy of the software target has been compromised using [[a]] the probing logic, wherein the probing logic is to execute at least one operation that is forbidden by the access control policy, and to create at least one predetermined observable side effect based on the successful execution of the operation, and wherein the computing device determines whether the access control policy has been compromised based on monitored side effects”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/US2019/045276, International Filing Date: 08/06/2019 which claims foreign priority to 18290094.4, filed 08/24/2018.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431